Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 1 of 31 - Page ID#: 233




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      COVINGTON


 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED and         Civil Action No. 2:20-cv-00023-WOB-CJS
 JULIE SANDMANN,

             Plaintiffs,
                                                    Judge William O. Bertelsman
                                                    Magistrate Judge Candace Smith
 v.
                                                    ANSWER OF DEFENDANT THE NEW
                                                    YORK TIMES COMPANY

 THE NEW YORK TIMES COMPANY
 d/b/a THE NEW YORK TIMES

             Defendant.



        For its ANSWER to Plaintiff Nicholas Sandmann’s (“Plaintiff” or “Sandmann”)

 Complaint (“Complaint”) (Doc. 1), Defendant The New York Times Company (“NY Times”),

 by and through its undersigned counsel, responds as follows:

                                 RESPONSE TO ALLEGATIONS

        1.       NY Times admits that Sandmann purports to state a claim for defamation relating

 to an article that appeared in the NY Times. NY Times denies the allegations set forth in

 paragraph 1 of the Complaint.

        2.       NY Times admits that the article attached to the Complaint as Exhibits G and H

 was published online at NYTimes.com, and that a version of the NY Times’s January 19 article

 attached to the Complaint as Exhibits G and H appeared in print editions of the NY Times. The

 NY Times further admits that it published other articles about the same subject covered in the



                                                1
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 2 of 31 - Page ID#: 234




 articles attached to the Complaint as Exhibits G and H. The NY Times lacks knowledge or

 information sufficient to form a belief about the truth of the remaining allegations set forth in

 paragraph 2 of the Complaint.

        3.      NY Times denies Sandmann’s characterization of the article and denies that it was

 “false and defamatory.” The article speaks for itself and no further response is required.

        4.      NY Times denies Sandmann’s characterization of the article. The article speaks

 for itself and no further response is required.

        5.      NY Times denies Sandmann’s characterization of the article. The article speaks

 for itself and no further response is required.

        6.      NY Times denies Sandmann’s characterization of the article. The article speaks

 for itself and no further response is required.

        7.      NY Times denies the allegations set forth in paragraph 7 of the Complaint.

        8.      NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 8 of the Complaint.

        9.      NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 9 of the Complaint.

        10.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 10 of the Complaint.

        11.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 11 of the Complaint.

        12.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 12 of the Complaint.




                                                   2
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 3 of 31 - Page ID#: 235




        13.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 13 of the Complaint.

        14.     NY Times denies the allegations set forth in paragraph 14 of the Complaint.

        15.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 15 of the Complaint.

        16.     NY Times denies the allegations set forth in paragraph 16 of the Complaint.

        17.     NY Times denies the characterization of the article and denies that it sets out a

 false narrative. The article speaks for itself and no further response is required.

        18.     NY Times denies the allegations set forth in paragraph 18 of the Complaint.

        19.     NY Times denies the allegations set forth in paragraph 19 of the Complaint.

        20.     NY Times denies the allegations set forth in paragraph 20 of the Complaint.

        21.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 21 of the Complaint.

        22.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 22 of the Complaint.

        23.     NY Times denies the allegations set forth in paragraph 23 of the Complaint.

        24.     NY Times denies the allegations set forth in paragraph 24 of the Complaint.

        25.     NY Times denies the allegations set forth in paragraph 25 of the Complaint.

        26.     NY Times denies the allegations set forth in paragraph 26 of the Complaint.

        27.     NY Times lacks knowledge or information sufficient to form a belief about what

 other news outlets have clarified, corrected, and/or retracted, or whether other news outlets have

 admitted mistakes. NY Times denies the remaining allegations set forth in paragraph 27 of the

 Complaint.



                                                   3
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 4 of 31 - Page ID#: 236




        28.     NY Times admits that the language quoted in paragraph 28 of the Complaint

 appears at https://fox40.com/a-note-to-our-viewers-about-our-covington-coverage/ (last visited

 October 22, 2020) under the heading “A Note To Our Viewers About Our Covington Coverage”

 (“Fox40 Statement”), and that Exhibit A to the Complaint is an accurate copy of the Fox40

 Statement that appears at that address. NY Times denies any remaining allegations set forth in

 paragraph 28 of the Complaint.

        29.     NY Times admits that language quoted in paragraph 29 of the Complaint appears

 at   https://www.washingtonpost.com/nation/2019/03/01/editors-note-related-lincoln-memorial-

 incident/ (last visited October 22, 2020) under the heading “Editor’s note related to Lincoln

 Memorial incident,” (“WaPo Note”) and that Exhibit B to the Complaint contains an accurate

 copy of the WaPo Note that appears at that address. NY Times lacks knowledge or information

 sufficient to form a belief about the remaining allegations set forth in paragraph 29 of the

 Complaint.

        30.     NY Times admits that Sandmann sued The Washington Post (“WaPo”), Cable

 News Network (“CNN”) and NBCUniversal (“NBC”); that each of those defendants filed a

 motion to dismiss Sandmann’s complaint; and that Judge William O. Bertelsman, District Court

 Judge for the Eastern District of Kentucky, issued decisions denying, in part, those defendants’

 motions to dismiss. NY Times further states that the decisions issued by Judge Bertelsman, and

 the complaints filed by Sandmann against WaPo, CNN, and NBC, speak for themselves, and

 denies the remaining allegations in paragraph 30 of the Complaint.

        31.     NY Times states that the Complaint speaks for itself, and denies the remaining

 allegations set forth in paragraph 31 of the Complaint.




                                                 4
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 5 of 31 - Page ID#: 237




        32.     NY Times states that the Complaint speaks for itself, and denies the remaining

 allegations set forth in paragraph 32 of the Complaint.

        33.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 33 of the Complaint.

        34.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 34 of the Complaint.

        35.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 35 of the Complaint.

        36.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 36 of the Complaint.

        37.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 37 of the Complaint.

        38.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 38 of the Complaint.

        39.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 39 of the Complaint.

        40.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 40 of the Complaint.

        41.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 41 of the Complaint.

        42.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 42 of the Complaint.




                                                  5
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 6 of 31 - Page ID#: 238




        43.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 43 of the Complaint.

        44.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 44 of the Complaint.

        45.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 45 of the Complaint.

        46.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 46 of the Complaint.

        47.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 47 of the Complaint.

        48.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 48 of the Complaint.

        49.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 49 of the Complaint.

        50.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 50 of the Complaint.

        51.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 51 of the Complaint.

        52.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 52 of the Complaint.

        53.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 53 of the Complaint.




                                                  6
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 7 of 31 - Page ID#: 239




        54.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 54 of the Complaint.

        55.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 55 of the Complaint.

        56.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 56 of the Complaint.

        57.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 57 of the Complaint.

        58.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 58 of the Complaint.

        59.     NY Times admits that there is video that contains the statements alleged in the

 Complaint, and that this video speaks for itself. NY Times lacks knowledge or information

 sufficient to form a belief about the truth of the allegations set forth in paragraph 59 of the

 Complaint.

        60.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 60 of the Complaint.

        61.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 61 of the Complaint.

        62.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 62 of the Complaint.

        63.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 63 of the Complaint.




                                                  7
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 8 of 31 - Page ID#: 240




        64.     NY Times admits that there is video that contains the statements alleged in the

 Complaint, and that this video speaks for itself. NY Times lacks knowledge or information

 sufficient to form a belief about the truth of the allegations set forth in paragraph 64 of the

 Complaint.

        65.     NY Times admits that there is video that depicts the conduct of Phillips described

 in paragraph 65 of the Complaint, and that this video speaks for itself. NY Times lacks

 knowledge or information sufficient to form a belief about the truth of the remaining allegations

 set forth in paragraph 65 of the Complaint.

        66.     NY Times denies that it, as a member of the media, republished any lies told by

 Nathan Phillips. NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the remaining allegations set forth in paragraph 66 of the Complaint.

        67.     NY Times lacks knowledge or information sufficient to form a belief as to

 whether Phillips was “frightened or blocked by Nicholas,” or whether Phillips was “very

 deliberate in his actions, placing himself where [Phillips] wanted to be.” NY Times denies the

 remaining allegations set forth in paragraph 67 of the Complaint.

        68.     NY Times denies the allegations set forth in paragraph 68 of the Complaint.

        69.     NY Times denies the allegations set forth in paragraph 69 of the Complaint.

        70.     NY Times admits that videos of the interaction between Sandmann and Phillips

 were posted online on January 18, 2019, and that the videos speak for themselves. NY Times

 lacks knowledge or information sufficient to form a belief about the truth of the remaining

 allegations set forth in paragraph 70 of the Complaint.

        71.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the remaining allegations set forth in paragraph 71 of the Complaint.



                                                 8
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 9 of 31 - Page ID#: 241




        72.     NY Times admits that any tweet that appeared on Twitter.com speaks for itself.

 NY Times lacks knowledge or information sufficient to form a belief about the truth of the

 remaining allegations set forth in paragraph 72 of the Complaint.

        73.     NY Times denies the allegations set forth in paragraph 73 of the Complaint.

        74.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 74 of the Complaint.

        75.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 75 of the Complaint.

        76.     NY Times denies the allegations set forth in paragraph 76 of the Complaint.

        77.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 77 of the Complaint.

        78.     NY Times admits that any video that appeared online on January 18, 2019 speaks

 for itself. NY Times lacks knowledge or information sufficient to form a belief about the truth of

 the remaining allegations set forth in paragraph 78 of the Complaint.

        79.     NY Times lacks knowledge or information sufficient to form a belief about the

 truth of the allegations set forth in paragraph 79 of the Complaint.

        80.     NY Times admits that a video entitled “Shar Yaqataz Banyamyan facebook

 video” appears at the YouTube web address alleged in the Complaint, and that the video speaks

 for itself. NY Times lacks knowledge or information sufficient to form a belief about the truth of

 the remaining allegations set forth in paragraph 80 of the Complaint.

        81.     NY Times denies the allegations set forth in paragraph 81 of the Complaint.

        82.     NY Times denies the allegations set forth in paragraph 82 of the Complaint.




                                                  9
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 10 of 31 - Page ID#: 242




         83.       NY      Times      admits      that     the     video      that     appears       at

  https://twitter.com/mariajudy_/status/1086681831804674048 speaks for itself. NY Times lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  set forth in paragraph 83 of the Complaint.

         84.       NY Times admits that the tweet that appears at the Twitter.com web address

  alleged in the Complaint speaks for itself. NY Times lacks knowledge or information sufficient

  to form a belief about the truth of the remaining allegations set forth in paragraph 84 of the

  Complaint.

         85.       NY Times admits that a video entitled “Nicholas Sandmann: The Truth in 15

  Minutes” appears at the YouTube web address alleged in the Complaint, and that the video

  misrepresents the chronology of the events that are the subject of the Complaint. NY Times lacks

  knowledge or information sufficient to form a belief about the truth of the allegations set forth in

  paragraph 85 of the Complaint.

         86.       NY Times denies the allegations set forth in paragraph 86 of the Complaint.

         87.       NY Times denies the allegations set forth in paragraph 87 of the Complaint.

         88.       NY Times denies the allegations set forth in paragraph 88 of the Complaint.

         89.       NY Times admits that Sandmann issued a written public statement on January 20

  regarding the alleged January 18 incident, that Exhibit C is a copy of the January 20 statement,

  and that the written public statement speaks for itself. NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the remaining allegations set forth in paragraph 89 of

  the Complaint.

         90.       NY Times admits that Sandmann gave an interview to Savannah Guthrie that

  aired on January 23, 2019 on NBC’s Today’s Show, that the broadcast is publically available,



                                                   10
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 11 of 31 - Page ID#: 243




  and that it speaks for itself. NY Times lacks knowledge or information sufficient to form a belief

  about the truth of the remaining allegations set forth in paragraph 90 of the Complaint.

          91.     NY Times denies the allegations set forth in paragraph 91 of the Complaint.

          92.     NY Times admits that the Diocese of Covington published a statement and that

  the statement speaks for itself. NY Times denies that the Diocese of Covington’s statement was

  false and defamatory, and lacks knowledge or information sufficient to form a belief about the

  truth of the remaining allegations set forth in paragraph 92 of the Complaint.

          93.     NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 93 of the Complaint.

          94.     NY Times admits that the statement referenced in paragraph 94 of the Complaint

  speaks for itself.

          95.     NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 95 of the Complaint.

          96.     NY Times admits that the statement referenced in paragraph 96 of the Complaint

  speaks for itself.

          97.     NY Times admits that the document attached to the Complaint as Exhibit E

  purports to be the final report of Greater Cincinnati Investigation, Inc. NY Times lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  set forth in paragraph 97 of the Complaint.

          98.     NY Times admits that the letter sent by Diocese Bishop Foys speaks for itself.

  NY Times lacks knowledge or information sufficient to form a belief about the truth of the

  remaining allegations set forth in paragraph 98 of the Complaint.

          99.     NY Times denies the allegations set forth in paragraph 99 of the Complaint.



                                                  11
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 12 of 31 - Page ID#: 244




         100.    NY Times admits that the report referenced in paragraph 100 of the Complaint,

  and attached to the Complaint as Exhibit F, speaks for itself. NY Times lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 100 of the Complaint.

         101.    NY Times admits that the report referenced in paragraph 101 of the Complaint,

  and attached to the Complaint as Exhibit F, speaks for itself. NY Times lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 101 of the Complaint.

         102.    NY Times states that the allegations set forth in paragraph 102 constitute a

  conclusion of law, which cannot be admitted or denied within the meaning of Fed. R. Civ. P. 8.

  To the extent a response is required, NY Times denies the allegations set forth in paragraph 102

  of the Complaint.

         103.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 103 of the Complaint.

         104.    NY Times states that the allegations set forth in paragraph 104 constitute a

  conclusion of law, which cannot be admitted or denied within the meaning of Fed. R. Civ. P. 8.

  To the extent a response is required, NY Times denies the allegations set forth in paragraph 104

  of the Complaint.

         105.    NY Times denies the allegations set forth in paragraph 105 of the Complaint.

         106.    NY Times lacks knowledge or information sufficient to form a belief about

  whether Phillips had a well-documented history of leftist activism. NY Times denies the

  remaining allegations set forth in paragraph 106 of the Complaint.




                                                  12
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 13 of 31 - Page ID#: 245




         107.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 107 of the Complaint.

         108.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 108 of the Complaint.

         109.    NY Times admits that a video entitled “Skrillex & Damian ‘Jr. Gong’ Marley -

  Make It Bun Dem [OFFICIAL VIDEO]” appears at the YouTube web address alleged in the

  Complaint, and that the video speaks for itself. NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the remaining allegations set forth in paragraph 109

  of the Complaint.

         110.    NY Times admits that a documentary entitled “Between Earth and Sky” is listed

  at the imdb.com web address alleged in the Complaint, and a documentary film speaks for itself.

  NY Times lacks knowledge or information sufficient to form a belief about the truth of the

  remaining allegations set forth in paragraph 110 of the Complaint.

         111.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 111 of the Complaint.

         112.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 112 of the Complaint.

         113.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 113 of the Complaint.

         114.    NY Times admits that the photo and caption embedded in the Complaint speak

  for themselves. NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 114 of the Complaint.




                                                  13
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 14 of 31 - Page ID#: 246




         115.    NY Times admits that an article entitled “Return to Standing Rock” appears at the

  web address alleged in the Complaint, and that the article speaks for itself. NY Times lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  set forth in paragraph 115 of the Complaint.

         116.    NY Times admits that a video entitled “Native Youth Alliance was live” appears

  at the Facebook web address alleged in the Complaint, and that the video speaks for itself. NY

  Times lacks knowledge or information sufficient to form a belief about the truth of the remaining

  allegations set forth in paragraph 116 of the Complaint.

         117.    NY Times admits that a video entitled “Nathan Phillips: Fake Trump Emergency”

  appears at the Facebook web address alleged in the Complaint, and that the video speaks for

  itself. NY Times lacks knowledge or information sufficient to form a belief about the truth of the

  remaining allegations set forth in paragraph 117 of the Complaint.

         118.    NY Times denies the allegations set forth in paragraph 118 of the Complaint.

         119.    NY Times admits that an article entitled “Nathan Phillips and Other Protestors

  Storm DC Basilica, Demand Punishment for Covington Boys,” appears at the web address

  alleged in the Complaint, and that the article speaks for itself. NY Times lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 119 of the Complaint.

         120.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 120 of the Complaint.

         121.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 121 of the Complaint.




                                                  14
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 15 of 31 - Page ID#: 247




         122.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 122 of the Complaint.

         123.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 123 of the Complaint.

         124.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 124 of the Complaint.

         125.    NY Times denies the allegations set forth in paragraph 125 of the Complaint.

         126.    NY Times admits that videos with the titles “Native Youth Alliance was live”

  appear at the Facebook web addresses alleged in the Complaint, and that the videos speak for

  themselves. NY Times lacks knowledge or information sufficient to form a belief about the truth

  of the remaining allegations set forth in paragraph 126 of the Complaint.

         127.    NY Times admits that an article entitled “Nathan Phillips listed as AWOL three

  times in 1975 as active duty reservist, record shows” appears at the web address alleged in the

  Complaint, and that the article speaks for itself. NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the remaining allegations set forth in paragraph 127

  of the Complaint.

         128.    NY Times admits that it published the correction reproduced in paragraph 128,

  and that the correction speaks for itself. NY Times denies the remaining allegations set forth in

  paragraph 128 of the Complaint.

         129.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 129 of the Complaint.

         130.    NY Times admits that an article entitled “Native American claims racial

  harassment by EMU students dressed as indians” appears at the web address alleged in the



                                                  15
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 16 of 31 - Page ID#: 248




  Complaint, and that the article speaks for itself. NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the remaining allegations set forth in paragraph 130

  of the Complaint.

         131.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 131 of the Complaint.

         132.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 132 of the Complaint.

         133.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 133 of the Complaint.

         134.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 134 of the Complaint.

         135.    NY Times admits that an article entitled “College students in ‘red face’ mock

  native elder, claim racist party is ceremony to ‘impregnate women’” appears at the web address

  alleged in the Complaint, and that the article speaks for itself. NY Times lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 135 of the Complaint.

         136.    NY Times admits that an article entitled “University Party in MI Reveals Unsafe

  Climate For Native American Students” appears at the web address alleged in the Complaint,

  and that the article speaks for itself. NY Times lacks knowledge or information sufficient to form

  a belief about the truth of the remaining allegations set forth in paragraph 136 of the Complaint.

         137.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 137 of the Complaint.




                                                  16
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 17 of 31 - Page ID#: 249




         138.    NY Times admits that an article entitled “Native Americans rally against Hurons

  logo at EMU” appears at the web address alleged in the Complaint, and that the article speaks for

  itself. NY Times lacks knowledge or information sufficient to form a belief about the truth of the

  remaining allegations set forth in paragraph 138 of the Complaint.

         139.    NY Times admits that an article entitled “Drum-Banging Indian Nathan Phillips

  Was in the News 4 Years Ago, Telling an Eerily Similar Story” appears at the web address

  alleged in the Complaint, and that the article speaks for itself. NY Times lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 139 of the Complaint.

         140.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 140 of the Complaint.

         141.    NY Times denies that anything in Phillips’s background should have led the NY

  Times to question the truthfulness and accuracy of Phillips’s claims that he was “blocked” by

  Sandmann or that Phillips was frightened by the high school student. NY Times lacks knowledge

  or information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 141 of the Complaint.

         142.    NY Times admits that a video entitled “Native Youth Alliance was live” appears

  at the Facebook web address alleged in the Complaint, and that the video speaks for itself. NY

  Times lacks knowledge or information sufficient to form a belief about the truth of the remaining

  allegations set forth in paragraph 142 of the Complaint.

         143.    NY Times admits that an article entitled “Native American activist Nathan

  Phillips has violent criminal record and escaped from jail as teenager” appears at the web address

  alleged in the Complaint, and that the article speaks for itself. NY Times lacks knowledge or



                                                  17
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 18 of 31 - Page ID#: 250




  information sufficient to form a belief about the truth of the remaining allegations set forth in

  paragraph 143 of the Complaint.

         144.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 144 of the Complaint.

         145.    NY Times denies the allegations set forth in paragraph 145 of the Complaint.

         146.    NY Times admits that any article published by The Washington Post speaks for

  itself. To the extent a further response is required, NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the allegations set forth in paragraph 146 of the

  Complaint.

         147.    NY Times admits that any article published by The Associated Press speaks for

  itself. To the extent a further response is required, NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the allegations set forth in paragraph 147 of the

  Complaint.

         148.    NY Times admits that any broadcast published by DemocracyNow! speaks for

  itself. To the extent a further response is required, NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the allegations set forth in paragraph 148 of the

  Complaint.

         149.    NY Times admits that any article published by The Washington Post speaks for

  itself. To the extent a further response is required, NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the allegations set forth in paragraph 149 of the

  Complaint.




                                                  18
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 19 of 31 - Page ID#: 251




         150.    NY Times admits that any broadcast published by NBC speaks for itself. To the

  extent a further response is required, NY Times lacks knowledge or information sufficient to

  form a belief about the truth of the allegations set forth in paragraph 150 of the Complaint.

         151.    NY Times admits that any article published by The Washington Post speaks for

  itself. To the extent a further response is required, NY Times lacks knowledge or information

  sufficient to form a belief about the truth of the allegations set forth in paragraph 151 of the

  Complaint.

         152.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 152 of the Complaint.

         153.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 153 of the Complaint.

         154.    NY Times denies the allegations set forth in paragraph 154 of the Complaint.

         155.    NY Times denies the allegations set forth in paragraph 155 of the Complaint.

         156.    NY Times denies the allegations set forth in paragraph 156 of the Complaint.

         157.    NY Times denies the allegations set forth in paragraph 157 of the Complaint.

         158.    NY Times denies the allegations set forth in paragraph 158 of the Complaint.

         159.    NY Times denies the allegations set forth in paragraph 159 of the Complaint.

         160.    NY Times denies the allegations set forth in paragraph 160 of the Complaint.

         161.    NY Times admits it published the correction whose text appears in paragraph 128

  of the Complaint, and that this is the only retraction, correction, or apology the NY Times has

  made regarding the January 19 article attached to the Complaint as Exhibits G and H.

         162.    NY Times denies the allegations set forth in paragraph 162 of the Complaint.

         163.    NY Times denies the allegations set forth in paragraph 163 of the Complaint.



                                                  19
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 20 of 31 - Page ID#: 252




         164.    NY Times admits that any comments on its website speak for themselves. To the

  extent a further response is required, NY Times denies the allegations set forth in paragraph 164

  of the Complaint.

         165.    NY Times admits that an article entitled “Are Trump’s Make America Great

  Again hats patriotic or racist?” appears at the web address alleged in the Complaint, and that the

  article speaks for itself. NY Times lacks knowledge or information sufficient to form a belief

  about the truth of the remaining allegations set forth in paragraph 165 of the Complaint.

         166.    NY Times admits that it published an article entitled “Trump’s Wall of Shame,”

  that this article appears at the web address alleged in the Complaint, and that the article speaks

  for itself. NY Times further admits that an article entitled “Trump Never Actually Believed in

  the Wall” appears at the web address alleged in the Complaint, and that this article speaks for

  itself. NY Times denies the remaining allegations set forth in paragraph 166 of the Complaint..

         167.    NY Times admits that it published an article entitled “Trump, Trump, Trump!

  How a President’s Name Became a Racial Jeer,” that this article appears at the web address

  alleged in the Complaint, and that the article speaks for itself. NY Times denies the remaining

  allegations set forth in paragraph 167 of the Complaint.

         168.    NY Times admits that an article entitled “A School Employee Was Removed

  From Campus After Shouting ‘Build the Wall’ at Striking Los Angeles Teachers” appears at the

  web address alleged in the Complaint, and that the article speaks for itself. NY Times lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  set forth in paragraph 168 of the Complaint.

         169.    NY Times denies the allegations set forth in paragraph 169 of the Complaint.




                                                  20
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 21 of 31 - Page ID#: 253




           170.   NY Times admits that an article entitled “Trump invokes one of the worst Native

  American massacres to mock Elizabeth Warren” appears at the web address alleged in the

  Complaint, and that the article speaks for itself. NY Times further admits that an article entitled

  “Native Americans Slam Trump For Racist ‘Wounded Knee’ Dig At Sen. Elizabeth Warren”

  appears at the web address alleged in the Complaint, and that the article speaks for itself. NY

  Times lacks knowledge or information sufficient to form a belief about the truth of the remaining

  allegations set forth in paragraph 170 of the Complaint.

           171.   NY Times admits that the January 19 article attached as Exhibits G and H speaks

  for itself.

           172.   NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 172 of the Complaint.

           173.   NY Times denies the allegations set forth in paragraph 173 of the Complaint.

           174.   NY Times denies the allegations set forth in paragraph 174 of the Complaint.

           175.   NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 175 of the Complaint.

           176.   NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 176 of the Complaint.

           177.   NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 177 of the Complaint.

           178.   NY Times denies that Mark Thompson is the chief executive officer. NY Times

  further states that the allegation that the NY Times “may be served by delivery of a copy of the

  summons and complaint to its chief executive officer” is a conclusion of law, which cannot be




                                                  21
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 22 of 31 - Page ID#: 254




  admitted or denied within the meaning of Fed. R. Civ. P. 8. NY Times admits the remaining

  allegations of paragraph 178 of the Complaint.

         179.    NY Times admits the allegations of paragraph 179 of the Complaint.

         180.    NY Times states that the allegations set forth in paragraph 180 constitute a

  conclusion of law regarding the Court’s subject-matter jurisdiction, which cannot be admitted or

  denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NY Times

  lack information or knowledge sufficient to form a belief about the truth of the allegations set

  forth in paragraph 180 of the Complaint.

         181.    NY Times states that the allegations set forth in paragraph 181 constitute a

  conclusion of law regarding the Court’s subject-matter jurisdiction, which cannot be admitted or

  denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NY Times

  lack information or knowledge sufficient to form a belief about the truth of the allegations set

  forth in paragraph 180 of the Complaint.

         182.    NY Times states that the allegations set forth in paragraph 182 constitute a

  conclusion of law regarding the Court’s subject-matter jurisdiction, which cannot be admitted or

  denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NY Times

  denies the allegations set forth in paragraph 182 of the Complaint.

         183.    NY Times admits that it distributes its newspaper in the Commonwealth of

  Kentucky, and that its online content can be accessed from computers in Kentucky. NY Times

  denies the remaining allegations set forth in paragraph 183.

         184.    NY Times states that the allegations set forth in paragraph 184 constitute a

  conclusion of law regarding whether NY Times published the January 19 article in the

  Commonwealth of Kentucky, which cannot be admitted or denied within the meaning of Fed. R.



                                                   22
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 23 of 31 - Page ID#: 255




  Civ. P. 8. To the extent a response is required, NY Times denies the allegations set forth in

  paragraph 184 of the Complaint.

            185.   NY Times denies the allegations set forth in paragraph 185 of the Complaint.

            186.   NY Times denies the allegations set forth in paragraph 186 of the Complaint.

            187.   NY Times denies the allegations set forth in paragraph 187 of the Complaint.

            188.   NY Times denies the allegations set forth in paragraph 188 of the Complaint.

            189.   NY Times states that the allegations set forth in paragraph 189 constitute a

  conclusion of law regarding the Court’s ability to exercise personal jurisdiction over NY Times,

  which cannot be admitted or denied within the meaning of Fed. R. Civ. P. 8. To the extent a

  response is required, NY Times admits that it has not contested jurisdiction in this action.

            190.   NY Times states that the allegations set forth in paragraph 190 constitute a

  conclusion of law regarding the proper venue for Sandmann’s claims, which cannot be admitted

  or denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NY

  Times admits that it has not contested venue in this action.

            191.   NY Times incorporates the foregoing paragraphs of its answer as if fully restated

  herein.

            192.   NY Times admits that it published the January 19 article attached to the

  Complaint as Exhibits G and H. NY Times denies the remaining allegations set forth in

  paragraph 192 of the Complaint.

            193.   NY Times admits the allegations set forth in paragraph 193 of the Complaint.

            194.   NY Times admits that the NY Times Sunday editions speak for themselves. NY

  Times denies the remaining allegations set forth in paragraph 194 of the Complaint.




                                                  23
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 24 of 31 - Page ID#: 256




         195.    NY Times admits that the January 19 article attached to the Complaint as Exhibits

  G and H referenced and embedded a short video clip. NY Times denies the remaining allegations

  set forth in paragraph 195 of the Complaint.

         196.    NY Times denies the allegations set forth in paragraph 196 of the Complaint.

         197.    NY Times denies the allegations set forth in paragraph 197 of the Complaint.

         198.    NY Times admits that its publications speak for themselves. NY Times denies the

  remaining allegations set forth in paragraph 198 of the Complaint.

         199.    NY Times admits that it published the January 19, 2019 article attached to the

  Complaint as Exhibits G and H, and that the article speaks for itself.

         200.    NY Times admits that the January 19, 2019 article attached to the Complaint as

  Exhibit G was published on NYTimes.com, and that the article speaks for itself. NY Times

  denies the remaining allegations set forth in paragraph 200 of the Complaint.

         201.    NY Times admits that the January 19, 2019 article attached to the Complaint as

  Exhibit H was published on NYTimes.com, and that the article speaks for itself. NY Times

  denies the remaining allegations set forth in paragraph 201 of the Complaint.

         202.    NY Times admits that the January 19, 2019 article attached to the Complaint as

  Exhibit H was published on NYTimes.com, and that the article speaks for itself. NY Times

  denies the remaining allegations set forth in paragraph 202 of the Complaint.

         203.    NY Times admits that the January 19, 2019 article attached to the Complaint as

  Exhibits G and H published a video of Sandmann. NY Times denies the remaining allegations

  set forth in paragraph 203 of the Complaint.

         204.    NY Times denies the allegations set forth in paragraph 204 of the Complaint.




                                                  24
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 25 of 31 - Page ID#: 257




         205.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 205 of the Complaint.

         206.    NY Times states that the January 19 article attached to the Complaint as Exhibits

  G and H speaks for itself. NY Times specifically denies that the statement defined as the

  “Blocked Retreat Statement” is false and defamatory, and denies the remaining allegations set

  forth in paragraph 206 of the Complaint.

         207.    NY Times denies the allegations set forth in paragraph 207 of the Complaint.

         208.    NY Times denies the allegations set forth in paragraph 208 of the Complaint.

         209.    NY Times denies the allegations set forth in paragraph 209 of the Complaint.

         210.    NY Times denies the allegations set forth in paragraph 210 of the Complaint.

         211.    NY Times denies the allegations set forth in paragraph 211 of the Complaint.

         212.    NY Times denies the allegations set forth in paragraph 212 of the Complaint.

         213.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 213 of the Complaint.

         214.    NY Times denies the allegations set forth in paragraph 214 of the Complaint.

         215.    NY Times denies the allegations set forth in paragraph 215 of the Complaint.

         216.    NY Times denies the allegations set forth in paragraph 216 of the Complaint.

         217.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 217 of the Complaint.

         218.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 218 of the Complaint.

         219.    NY Times lacks knowledge or information sufficient to form a belief about the

  truth of the allegations set forth in paragraph 219 of the Complaint.



                                                  25
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 26 of 31 - Page ID#: 258




         220.    NY Times states that the allegations set forth in paragraph 220 constitute a

  conclusion of law, which cannot be admitted or denied within the meaning of Fed. R. Civ. P. 8.

  To the extent a response is required, NY Times denies the allegations set forth in paragraph 220

  of the Complaint.

         221.    NY Times denies the allegations set forth in paragraph 221 of the Complaint.

         222.    NY Times denies the allegations set forth in paragraph 222 of the Complaint.

         223.    NY Times denies the allegations set forth in paragraph 223 of the Complaint.

         224.    NY Times denies the allegations set forth in paragraph 224 of the Complaint.

         225.    NY Times denies the allegations set forth in paragraph 225 of the Complaint.

         226.    NY Times denies the allegations set forth in paragraph 226 of the Complaint.

         227.    NY Times denies the allegations set forth in paragraph 227 of the Complaint.

         228.    NY Times denies the allegations set forth in paragraph 228 of the Complaint.

         229.    NY Times denies the allegations set forth in paragraph 229 of the Complaint.

         230.    NY Times denies the allegations set forth in paragraph 230 of the Complaint.

         231.    NY Times denies the allegations set forth in paragraph 231 of the Complaint.

         232.    NY Times denies the allegations set forth in paragraph 232 of the Complaint.

         233.    NY Times admits that at the time it published the January 19, 2020 article

  attached to the Complaint as Exhibits G and H it did not know Nicholas’s age. The NY Times

  denies the remaining allegations set forth in paragraph 233 of the Complaint.

         234.    NY Times denies the allegations set forth in paragraph 234 of the Complaint.

         235.    NY Times denies the allegations set forth in paragraph 235 of the Complaint.

         236.    NY Times denies the allegations set forth in paragraph 236 of the Complaint.

         237.    NY Times denies the allegations set forth in paragraph 237 of the Complaint.



                                                 26
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 27 of 31 - Page ID#: 259




         238.    NY Times denies the allegations set forth in paragraph 238 of the Complaint.

         239.    NY Times denies the allegations set forth in paragraph 239 of the Complaint.

         240.    NY Times denies the allegations set forth in paragraph 240 of the Complaint.

         241.    NY Times denies the allegations set forth in paragraph 241 of the Complaint.

         242.    NY Times denies the allegations set forth in paragraph 242 of the Complaint.

         243.    NY Times denies the allegations set forth in paragraph 243 of the Complaint.

         244.    NY Times denies the allegations set forth in paragraph 244 of the Complaint.

         245.    NY Times denies the allegations set forth in paragraph 245 of the Complaint.

         246.    NY Times denies the allegations set forth in paragraph 246 of the Complaint.

         247.    NY Times admits that the document attached to the Complaint as Exhibit I speaks

  for itself. NY Times denies the remaining allegations set forth in paragraph 247 of the

  Complaint.

         248.    NY Times admits that it stands behind its reporting, but denies the remaining

  allegations set forth in paragraph 248 of the Complaint.

         249.    NY Times denies the allegations set forth in paragraph 249 of the Complaint.

         250.    NY Times denies the allegations set forth in paragraph 250 of the Complaint.

         251.    NY Times denies the allegations set forth in paragraph 251 of the Complaint.

         252.    NY Times denies the allegations set forth in paragraph 252 of the Complaint.

         253.    NY Times denies the allegations set forth in paragraph 253 of the Complaint.

         254.    NY Times denies the allegations set forth in paragraph 254 of the Complaint.

         255.    NY Times denies the allegations set forth in paragraph 255 of the Complaint.

         256.    NY Times denies the allegations set forth in paragraph 256 of the Complaint.

         257.    NY Times denies the allegations set forth in paragraph 257 of the Complaint.



                                                 27
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 28 of 31 - Page ID#: 260




         258.    NY Times denies the allegations set forth in paragraph 258 of the Complaint.

         259.    NY Times denies the allegations set forth in paragraph 259 of the Complaint.

         260.    NY Times denies the allegations set forth in paragraph 260 of the Complaint.

                                   FIRST ADDITIONAL DEFENSE

         The Complaint fails to state a claim upon which relief can be granted.

                                SECOND ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory

  statements at issue were not made or reproduced with actual malice on the part of NY Times, its

  employees, or its representatives.

                                 THIRD ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory

  statements at issue are substantially true.

                                FOURTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in-part, because the broadcasts and articles

  published by NY Times were not of and concerning Plaintiff.

                                  FIFTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because the statements at issue are not

  defamatory as a matter of law.

                                  SIXTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not pleaded or

  suffered any special damages to support a cause of action for defamation per quod.

                               SEVENTH ADDITIONAL DEFENSE




                                                 28
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 29 of 31 - Page ID#: 261




         Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory

  statements at issue constitute protected opinion.

                               EIGHTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, because NY Times did not act

  negligently in publishing the allegedly defamatory statements at issue.

                                  NINTH ADDITIONAL DEFENSE

         Plaintiff’s claims should be barred, in whole or in part, by the doctrine of neutral

  reportage.

                                  TENTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, as Plaintiff has not suffered actual

  damages as a result of the allegedly defamatory statements at issue.

                             ELEVENTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the First and Fourteenth Amendments

  to the United States Constitution.

                              TWELFTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by Sections 1 and 8 of the Bill of Rights

  of the Kentucky Constitution.

                            THIRTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claim for punitive damages is barred in whole, or in part, by the First and

  Fourteenth Amendments to the United States Constitution.

                            FOURTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claim for punitive damages is barred in whole, or in part, by the Due Process

  Clause of the Fourteenth Amendment to the United States Constitution.



                                                  29
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 30 of 31 - Page ID#: 262




                             FIFTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claim for punitive damages is barred by KRS § 411.051.

                             SIXTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claim for punitive damages is barred by KRS § 411.184.

                           SEVENTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by KRS § 411.045.

                            EIGHTEENTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by KRS § 411.051.

                            NINETEENTH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate his

  damages.

                                 TWENTIETH ADDITIONAL DEFENSE

         Plaintiff’s claims are barred by the wire service defense. See O’Brien v. Williamson Daily

  News, 735 F. Supp. 218 (E.D. Ky. 1990).

                           TWENTY-FIRST ADDITIONAL DEFENSE

         Ted and Julie Sandmann are not real parties in interest and lack both standing to bring an

  independent cause of action or to institute or maintain this action other than on behalf of

  Nicholas Sandmann, their son, and Ted and Julie Sandmann ceased to have any interest upon

  Nicholas Sandmann’s attainment of the age of majority.

                         TWENTY-SECOND ADDITIONAL DEFENSE

         Plaintiff’s claims are barred by the statute of limitations.




                                                   30
Case: 2:20-cv-00023-WOB-CJS Doc #: 31 Filed: 10/29/20 Page: 31 of 31 - Page ID#: 263




           WHEREFORE, NY Times reserves the right to assert and rely on any additional

  defenses that may become available, and prays that the Court dismiss Sandmann’s claims with

  prejudice and award NY Times its reasonable court costs in defending this action, and any other

  relief to which it may be entitled.

                                                        Respectfully submitted,

                                                        s/ John C. Greiner______________
                                                        John C. Greiner (Pro Hac Vice)
                                                        GRAYDON HEAD & RITCHEY LLP
                                                        312 Walnut St.
                                                        Suite 1800
                                                        Cincinnati, OH 45202
                                                        Phone: (513) 629-2734
                                                        Fax: (513) 333-4316
                                                        jgreiner@graydon.com

                                                        &

                                                        J. Stephen Smith (KBA #86612)
                                                        Darren W. Ford (KBA #95373)
                                                        GRAYDON HEAD & RITCHEY LLP
                                                        2400 Chamber Center Drive
                                                        Suite 300
                                                        Ft. Mitchell, KY 41017
                                                        Phone: (859) 578-3070
                                                        Fax: (859) 578-3071
                                                        ssmith@graydon.com
                                                        dford@graydon.com

                                                        ATTORNEYS FOR DEFENDANT

  10624349.2




                                                31
